DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 5-9-2022 is acknowledged.
	Claims included in the prosecution are 1, 9, 12-13 and 16-23.
	The following are the rejections.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1	Claims 1, 9, 12-13 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (9,387, 265)in view of  WO 2016/2055397 of record.
	Kelly teaches nanoparticle and liposomal formulations containing the plectin peptides with claimed SEQ ID No 1 which target plectin-1 receptor for the treatment of pancreatic and ovarian cancers. One of the  therapeutic agents taught is carboplatin (Abstract, col. 4, lines 28-49, col. 5, lines52-55,  col. 16, lines48-63, col. 24, line37-53, col. 28, lines 35-col. 33, lines 29-44, co. 30, lines 34-51, 
What is lacking in Kelly is the teaching that the payload is PARP inhibitor is AZ7379.
WO teaches site specific delivery of liposomally encapsulated payloads and drugs. The payload taught by WO is PARP inhibitor AZ7379 (Abstract, Figures 7 and 18, pages 13-14.
It would have been obvious to one of ordinary skill in the art to include PARP inhibitor AZ 7379 in the liposomes of Kelly with a reasonable expectation of success since WO teaches that PARP inhibitor AZ7379 is routinely included as a payload in the liposomes.

2	Claims 1, 9, 12-13 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sanna et al  or Madam Setty or EP 2 862 871 cited above by themselves in combination with WO 2017/177199 of record, WO 2016/2055397 and Kelly (9,387, 265).
.. 
Sanna et al disclose polymeric nanoparticles with encapsulated PARP inhibitors quinazolinediones and the nanoparticles are linked with to peptide KTLLPTP which binds to Plectin -1 for the treatment of pancreatic adenocarcinoma which expresses Plectin-1 (Abstract and entire publication).
Madam Shetty teaches liposomal formulations containing the lipopeptide KTLLPT-lipopeptide which targets plectin-1 receptor for the treatment of pancreatic cancer. The liposomes encapsulate curcumin and gemcitabine (Abstract, paragraph 0007, 0031-0034. 0066-0067, 0077-0082, Examples 3-5 and claims).
EP teaches nanoparticle formulations containing the plectin peptides which target plectin-1 receptor for the treatment of pancreatic and ovarian cancers. One of the  therapeutic agents taught is carboplatin (Abstract, 0010-0011, 0017, 0028, 0032, .0039-0041, 0160, 0062 and claims).  
WO 2017 teaches the treatment of pancreatic cancer using leptin targeting peptide with SEQ ID 24 in liposomal compositions.
WO 2016 teaches site specific delivery of liposomally encapsulated payloads and drugs. The payload taught by WO is PARP inhibitor AZ7379 (Abstract, Figures 7 and 18, pages 13-14
	What is lacking in Sanna, Madam Shetty and EP is the teaching that the teaching that the peptide which recognizes is with Claimed SEQ NO 1 and payload is PARP inhibitor AZ7379.
Kelly teaches nanoparticle and liposomal formulations containing the plectin peptides with claimed SEQ ID No 1 which target plectin-1 receptor for the treatment of pancreatic and ovarian cancers. One of the  therapeutic agents taught is carboplatin (Abstract, col. 4, lines 28-49, col. 5, lines52-55,  col. 16, lines48-63, col. 24, line37-53, col. 28, lines 35-col. 33, lines 29-44, co. 30, lines 34-51, 
 As pointed out above Sanna and Madam Setty teach peptide KTLLPTP as the plectin targeting peptide. Although Sanna does not teach claimed peptides with SEQ ID No 1, since any compound or peptide with affinity for the receptor would bind to the receptor and therefore, in the absence of showing the criticality, it is deemed obvious to one of ordinary skill in the art to use the peptides of claimed SEQ IDs with a reasonable expectation of success. One of ordinary skill in the art would be motivated to use SEQ ID No.1 since Kelly teaches this peptide binds to leptin receptor. The use of PARP inhibitor AZ 7379 as payload would have been obvious to one of ordinary skill in the art since it is known to be used as a payload in liposomal formulations as shown by WO2016.
WO 2017 teaches the treatment of pancreatic cancer using leptin targeting peptide with SEQ ID 24 which appear to be same as in instant claims 2 and 3 (Abstract, claims 3 and 5).
 One of ordinary skill in the art would be motivated further to use claimed peptides since it would appear that they are art known as evidenced by WO 2017.
	Applicant’s arguments have been fully considered, but are deemed to be moot in view of the new rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612                                                                                                                                                                                             


7.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanna et al  or Madam Setty or EP cited above in combination or in further combination with  Wu (US 2015/0202315).
The teachings of Sanna et al and Madam Setty and EP have been discussed above. What is lacking in Madam Setty is the teaching of doxorubicin or other chemotherapeutic drugs as payload in the plectin targeted nanoparticles or liposomes. However, it would have been obvious to one of ordinary skill in the art to include any anti-cancer agent which is effective against the desired cancer, with a reasonable expectation of success.
Wu teaches compositions of nanoparticles and liposomes with a targeting ligand conjugated and doxorubicin encapsulated to target and p treat various cancers including pancreatic cancer and ovarian cancer (Abstract, 0012, 0014-0094, 0017, 0094 and claims).
It would have been obvious to one of ordinary skill in the art to use the plectin targeted nanoparticles taught by Sanna et al and EP or liposomal compositions taught by Madam Setty to encapsulate any desired anti-cancer agent such as doxorubicin with a reasonable expectation of success since Wu teaches that nanoparticles or liposomes could be targeted to treat cancers using targeting peptides. Although Wu’s targeting peptide sequences are not the same as claimed sequence No. 1-24 since any compound or peptide with affinity for the receptor would bind to the receptor it would have been obvious to one of ordinary skill in the art to use any art known or unknown peptides with a reasonable expectation of success.

1.	Claims 1-2, 5, 7, 9, 10 and 13-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sanna et al (Journal Of Medicinal Chemistry) of record.
	Sanna et al disclose polymeric nanoparticles with encapsulated PARP inhibitors quinazolinediones and the nanoparticles are linked with to peptide KTLLPTP which binds to Plectin -1 for the treatment of pancreatic adenocarcinoma which expresses Plectin-1 (Abstract and entire publication).
2.	Claims 1, 4-5, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madam Shetty (US 2017/0267719) of record.
	Madam Shetty teaches liposomal formulations containing the lipopeptide KTLLPT-lipopeptide which targets plectin-1 receptor for the treatment of pancreatic cancer. The liposomes encapsulate curcumin and gemcitabine (Abstract, paragraph 0007, 0031-0034. 0066-0067, 0077-0082, Examples 3-5 and claims).
3.	Claims  1, 5-6, 10, 12, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 862 871 of record.
	EP teaches nanoparticle formulations containing the plectin peptides which target plectin-1 receptor for the treatment of pancreatic and ovarian cancers. One of the  therapeutic agents taught is carboplatin (Abstract, 0010-0011, 0017, 0028, 0032, .0039-0041, 0160, 0062 and claims).